Luke, J.
The policy of insurance sued upon in this case contained a provision that “the assured will keep a set of books which shall clearly and plainly present a complete record of business transacted, including all picrchases, sales, and shipments, both for cash and credit, from date of inventory, as provided for in first section of this clause, and during' the continuance of this policy, [italics ours.] In the event of failure to produce such set of books and inventories for the inspection of this company, this policy shall become null and void, and such failure shall constitute a perpetual bar to any recovery thereon.” It clearly appearing, from the evidence, that the assured did not keep such a set of books, the verdict in favor of the plaintiff was contrary to law and the evidence.

Judgment reversed.


Broyles, G. J., and Bloodworth, J., aoncu/r.